DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching an in-floor electrical fitting comprising at least one detachable retention clip secured to the body and accessible through the at least one opening in the flange, wherein the at least one detachable retention clip is movable between a first position in which a portion of the at least one detachable retention clip extends outwardly past a periphery of the body to engage a side of the hole and a second position in which the portion of the at least one detachable retention clip is moved inward from the periphery of the body and is disengaged from the side of the hole; this in combination with the remaining limitations of the claim. 
Regarding claims 2-9: are allowable based on their dependency on claim 1.
Regarding claim 10: allowability resides at least in part with the prior art not showing orfairly teaching an in-floor electrical fitting wherein the upper body is reconfigurable between a first position in which the divider is positioned between the first and second channels so that the first channel is located below the first compartment and the second channel is located below the second compartment and a second position in which the divider is positioned over both the first and second channels so that a first portion of the first channel and a first portion of the second channel are located below the first compartment and a second portion of the first channel and a second portion of the second channel are located below the second compartment; this in combination with the remaining limitations of the claim. 
Regarding claims 12-19: are allowable based on their dependency on claim 10.
Regarding claim 20: allowability resides at least in part with the prior art not showing orfairly teaching an in-floor electrical fitting comprising at least one detachable retention clip secured to the body and accessible through the opening in the flange, the at least one detachable retention clip being movable between a first position in which a portion of the at least one detachable retention clip extends outwardly past a periphery of the body and a second position in which the portion of the at least one detachable retention clip is moved inward from the periphery of the body; this in combination with the remaining limitations of the claim. 
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833